DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30 filed on April 23, 2021 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 10 and 19 recites “performing first measurements of a first plurality of beams from a first transmission and reception point (TRP) of a network; performing second measurements of a second plurality of beams, wherein each beam of the second plurality of beams is from a plurality of TRPs of the network; selecting a best beam from the first plurality of beams based on the first measurements; selecting a best beam from the second plurality of beams based on the first measurements;” is vague and indefinite because it is not known the metes and bounds of the claimed invention. Since performing second measurements of a second plurality of beams, wherein each beam of the second plurality of beams is from a plurality of TRPs of the network, it is unreasonable that selecting a best beam from the second plurality of beams based on the measurement does not include the beams.  Claims 2-9, 11-18 and 20-27 are similarly rejected based upon claim dependency to claims 1, 10 and 19.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0167821 A1, hereinafter "Chen") in view of Guo et al. (US 2019/0297603 A1, hereinafter "Guo").
Regarding claim 1, Chen discloses a method for performing beam measurements m a wireless communication network, comprising:
performing first measurements of a first plurality of beams from a first transmission and reception point (TRP) of a network (Chen, [0134] For a multi-panel WTRU (i.e. first plurality beams), there may be multiple links between the WTRU and one TRP, the measurement and reporting configuration may be configured  independently for each connected TRP [0139] the WTRU may report the selected beams by considering the reported beam from each TRP or TRP panel is the 'best' with respect to a different DL RX beam at the WTRU, also see Fig. 14B panel 1421);
performing second measurements of a second plurality of beams, wherein each beam of the second plurality of beams is from a plurality of TRPs of the network (Chen, [0138] the measured beam quality at a WTRU may have different ranges, for example, joint or independent measurement reporting for CSI-RS and SSB and [0091] A WTRU may support differential beam reporting and group based beam reporting more efficiently in the case of multi-TRP/panel, also see Fig. 13B);
selecting a best beam from the first plurality of beams based on the first measurements (Chen, [0139] the WTRU may report the selected beams by considering the reported beam from each TRP or TRP panel is the 'best' with respect to a different DL RX beam at the WTRU, also see Fig. 14B panel 1421);
selecting a best beam from the second plurality of beams based on the measurements (Chen, [0139] the reported beams within each group may correspond to the best beams in terms of best quality for a common RX beam (as in the example FIG. 14A), also see Fig. 14A panel 1422);
transmitting, to the network, a measurement report comprising:
a measurement of the best beam from the first plurality of beams; and a measurement of the best beam from the second plurality of beams (Chen, [0140] the WTRU may report best beams jointly for all the TX beam groups configured in CSI-RS or/and SSB for beam management).
Chen does not explicitly discloses selecting a best beam from the second plurality of beams based on the first measurements.
Guo from the same field of endeavor discloses selecting a best beam from the second plurality of beams based on the first measurements (Guo, [0294] a UE can be configured to measure to measure M (for example=16) Tx beams and then reports N (for example=2) selected Tx beams and the corresponding SINR measurement. The UE can measure SINR by assuming N data stream are transmitted with the selected N Tx beams and each data stream are transmitted with one of the selected Tx beams and [0330] the UE can measure the SINR of one Tx beam with respect to multiple Tx beams. Then the UE can report the ID of interference beam that gives the best SINR).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified group beam measurement disclosed by Chen and measurement parameters disclosed by Guo with a motivation to make this modification in order to improve system network cloud radio access networks (RANs), ultra-dense networks, device-to-device (D2D) communication, wireless backhaul communication, moving network, cooperative communication, coordinated multipoints (CoMP) transmission and reception, interference mitigation and cancellation (Guo, [0060]).
Regarding claim 2, Chen discloses the measurement of the best beam from the first plurality of beams, the measurement of the best beam from the second plurality of beams (Chen, [0138] To support differential beam reporting, multi-reference and/or multi-resolution based beam reporting may be used), and
the measurement report further comprises:
one or more measurements of one or more other beams in the first plurality of beams, other than the best beam from the first plurality of beams, reported as differential values of the measurement quantity type (Chen, [0138] the measured beam quality at a WTRU may have different ranges, for example, joint or independent measurement reporting for CSI-RS and SSB); and
one or more measurements of one or more other beams in the second plurality of beams, other than the best beam from the second plurality of beams, reported as differential values of the measurement quantity type (Chen, [0138] the measured beam quality at a WTRU may have different ranges, for example, joint or independent measurement reporting for CSI-RS and SSB). 
Chen does not explicitly disclose the first plurality of beams comprises a first actual value of a measurement quantity type an actual value and the second plurality of beams comprises a second actual value of the measurement quantity type.
Guo from the same field of endeavor discloses the first plurality of beams comprises a first actual value of a measurement quantity type an actual value and the second plurality of beams comprises a second actual value of the measurement quantity type (Guo, [0326] in a report with more than RSRQ values, the UE can report absolute RSRQ value for the largest RSRQ value and differential RSRQ for all the other reported RSRQ values. And the differential RSRQ value is calculated with reference to the largest reported RSRQ value).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified group beam measurement disclosed by Chen and measurement parameters disclosed by Guo with a motivation to make this modification in order to improve system network cloud radio access networks (RANs), ultra-dense networks, device-to-device (D2D) communication, wireless backhaul communication, moving network, cooperative communication, coordinated multipoints (CoMP) transmission and reception, interference mitigation and cancellation (Guo, [0060]).
	Regarding claim 3, Chen does not explicitly disclose the differential values associated with the one or more other beams in the first plurality of beams use a first quantization size, and the differential values associated with the one or more other beams in the second plurality of beams use a second quantization size, different from the first quantization size.
	Guo from the same field of endeavor discloses the differential values associated with the one or more other beams in the first plurality of beams use a first quantization size, and the differential values associated with the one or more other beams in the second plurality of beams use a second quantization size, different from the first quantization size (Guo, [0340] reported SINR and differential SINR
can use different bitwidth. For example, one SINR value use 6 bits and one differential SINR value can use 4 bit. In one embodiment, reported SINR and differential SINR can use different step size. For example, one SINR value use 0.5 dB as step size and one differential SINR value can use 0.25 dB ( or 1 dB) as step size. In one embodiment reported SINR and differential SINR can use same step size).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified group beam measurement disclosed by Chen and measurement parameters disclosed by Guo with a motivation to make this modification in order to improve system network cloud radio access networks (RANs), ultra-dense networks, device-to-device (D2D) communication, wireless backhaul communication, moving network, cooperative communication, coordinated multipoints (CoMP) transmission and reception, interference mitigation and cancellation (Guo, [0060]).
Regarding claim 4, Chen does not explicitly disclose wherein the differential values associated with the one or more other beams in the first plurality of beams and the differential values associated with the one or more other beams in the second plurality of beams use a same quantization size. 
Guo from the same field of endeavor discloses wherein the differential values associated with the one or more other beams in the first plurality of beams and the differential values associated with the one or more other beams in the second plurality of beams use a same quantization size (Guo, [0340] reported SINR and differential SINR can use different bitwidth. For example, one SINR value use 6 bits and one differential SINR value can use 4 bit. In one embodiment, reported SINR and differential SINR can use different step size. For example, one SINR value use 0.5 dB as step size and one differential SINR value can use 0.25 dB ( or 1 dB) as step size. In one embodiment reported SINR and differential SINR can use same step size). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified group beam measurement disclosed by Chen and measurement parameters disclosed by Guo with a motivation to make this modification in order to improve system network cloud radio access networks (RANs), ultra-dense networks, device-to-device (D2D) communication, wireless backhaul communication, moving network, cooperative communication, coordinated multipoints (CoMP) transmission and reception, interference mitigation and cancellation (Guo, [0060]).
Regarding claim 5, Chen discloses wherein the first measurements of the first plurality of beams and the second measurements of the second plurality of beams comprise Layer 1 received-signal received-power (L1-RSRP) measurements (Chen, [0088] measurement and reporting of either layer 1 reference signal received quality (L1-RSRQ) or layer 1 signal-to-interference-plus-noise ratio (L1-SINR)).
Regarding claim 6, Chen discloses wherein the first measurements of the first plurality of beams and the second measurements of the second plurality of beams comprise Layer 1 signal-to-interference-plus-noise ratio (L1-SINR) measurements (Chen, [0088] measurement and reporting of either layer 1 reference signal received quality (L1-RSRQ) or layer 1 signal-to-interference-plus-noise ratio (L1-SINR)).
Regarding claim 7, Chen discloses the first plurality of beams comprise non-single-frequency network (SFN) beams, and the second plurality of beams comprise SFN beams (Chen, Fig. 9A and [0125] the rotation 912 of the WTRU 904 may cause beam pair links on WTRU panels 921 and 922 with TRPs 901 and 902 (i.e. FSN and non FSN)).
Regarding claim 8, Chen discloses further comprising receiving, from the network, a report configuration comprising a set of reference signals to measure corresponding to at least the first plurality of beams and the second plurality of beams (Chen, [0125] DL beam measurement and reporting for multi-TRP/panel transmissions may be configured by the gNB. In another example, a WTRU may request the amount of resources/sets for DL RSs (e.g., CSI-RS) for DL beam management).	
Regarding claim 9, Chen disclosew wherein the report configuration further comprises a quantity type to report for the measurements of the first plurality of beams and the measurements of the second plurality of beams (Chen, [0139] Within each group, the beam reporting may consider the following example scenarios.
For a DPS transmission scenario (e.g., only one TRP and/or only one TRP panel is transmitting at a time), the WTRU may measure the TX beams and may report the best beam ( e.g., in terms of measured quality such as received signal strength indicator (RSSI), RSRP, SINR and/or RSRQ) (i.e. quantity type for each TRP panel or each TRP independently).
Regarding claims 10-27, these claims recite "a user equipment, comprising: a memory comprising executable instructions; and one or more processors configured to cause the user equipment" (Chen, Fig. 1B [0040]) and "a non-transitory computer-readable medium comprising executable instructions that, when executed by one or more processors of a processing system, cause the processing system to perform a method for performing beam measurements in a wireless communication network" (Chen, Fig. 1B [0047])  that disclose similar steps as recited by the method of claims 1-9, thus are rejected with the same rationale applied against claims 1-9 as presented above.
Regarding claim 28, Chen discloses method for performing beam measurements in a wireless communication network, comprising:
transmitting to a user equipment a report configuration (Chen, [0128] the WTRU may be configured by the gNB to perform more efficient DL beam measurement and reporting), comprising: a set of reference signals to measure corresponding to a first plurality of beams from a first transmission and reception point (TRP) of a network and a second plurality of beams from a plurality of TRPs of the network (Chen, [0127] the network (TRP/gNB) may send back a triggering DCI to trigger one or more aperiodic DL RS resource set(s) for beam measurements); and
a quantity type to report for measurements of the first plurality of beams and measurement of the second plurality of beams (Chen, [0128] the WTRU may be configured by the gNB to perform more efficient DL beam measurement and reporting and [0091] A WTRU may support differential beam reporting and group based beam reporting more efficiently in the case of multi-TRP/panel, also see Fig. 14A panel 1421); and
receiving from the user equipment measurement report comprising: a measurement of a best beam from the first plurality of beams; and a measurement of a best beam from the second plurality of beams (Chen, [0139] Within each group, the beam reporting may consider the following example scenarios. For a DPS transmission scenario (e.g., only one TRP and/or only one TRP panel is transmitting at a time), the WTRU may measure the TX beams and may report the best beam, also see Fig. 14A panel 1421).
Chen does not explicitly disclose a measurement report comprising a measurement of a best beam from the first plurality of beams; and a measurement of a best beam from the second plurality of beams.
Guo from the same field of endeavor discloses a measurement report comprising a measurement of a best beam from the first plurality of beams; and a measurement of a best beam from the second plurality of beams (Guo, [0294] a UE can be configured to measure to measure M (for example=16) Tx beams and then reports N (for example=2) selected Tx beams and the corresponding SINR measurement. The UE can measure SINR by assuming N data stream are transmitted with the selected N Tx beams and each data stream are transmitted with one of the selected Tx beams and [0330] the UE can measure the SINR of one Tx beam with respect to multiple Tx beams. Then the UE can report the ID of interference beam that gives the best SINR).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified group beam measurement disclosed by Chen and measurement parameters disclosed by Guo with a motivation to make this modification in order to improve system network cloud radio access networks (RANs), ultra-dense networks, device-to-device (D2D) communication, wireless backhaul communication, moving network, cooperative communication, coordinated multipoints (CoMP) transmission and reception, interference mitigation and cancellation (Guo, [0060]).
Regarding claim 29, Chen discloses the measurement of the best beam from the first plurality of beams comprises a first value of a measurement quantity type, the measurement of the best beam from the second plurality of beams comprises a second value of the measurement quantity type (Chen, [0138] To support differential beam reporting, multi-reference and/or multi-resolution based beam reporting may be used), and
the measurement report further comprises:
one or more measurements of one or more other beams in the first plurality of beams, other than the best beam from the first plurality of beams, reported as differential values of the measurement quantity type (Chen, [0138] the measured beam quality at a WTRU may have different ranges, for example, joint or independent measurement reporting for CSI-RS and SSB); and
one or more measurements of one or more other beams in the second plurality of beams, other than the best beam from the second plurality of beams, reported as differential values of the measurement quantity type (Chen, [0138] the measured beam quality at a WTRU may have different ranges, for example, joint or independent measurement reporting for CSI-RS and SSB). 
Chen does not explicitly disclose the first plurality of beams comprises a first actual value of a measurement quantity type an actual value and the second plurality of beams comprises a second actual value of the measurement quantity type.
Guo from the same field of endeavor discloses the first plurality of beams comprises a first actual value of a measurement quantity type an actual value and the second plurality of beams comprises a second actual value of the measurement quantity type (Guo, [0326] in a report with more than RSRQ values, the UE can report absolute RSRQ value for the largest RSRQ value and differential RSRQ for all the other reported RSRQ values. And the differential RSRQ value is calculated with reference to the largest reported RSRQ value).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified group beam measurement disclosed by Chen and measurement parameters disclosed by Guo with a motivation to make this modification in order to improve system network cloud radio access networks (RANs), ultra-dense networks, device-to-device (D2D) communication, wireless backhaul communication, moving network, cooperative communication, coordinated multipoints (CoMP) transmission and reception, interference mitigation and cancellation (Guo, [0060]).
Regarding claim 30, Chen discloses wherein the quantity type comprises one of a Layer 1 received-signal received-power (L1-RSRP) or a Layer 1 signal-to-interference-plus-noise ratio (L1-SINR). (Chen, [0088] measurement and reporting of either layer 1 reference signal received quality (L1-RSRQ) or layer 1 signal-to-interference-plus-noise ratio (L1-SINR)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415